WENTWORTH, Senior Judge.
Appellant, the former husband, challenges the final judgment of dissolution *428and the December 31, 1990 supplemental order. We have reviewed the record and find that the trial court erred when it failed to designate in the final judgment or the supplemental order the present value of the former husband’s retirement benefits awarded to the wife. The trial court should then have entered a qualified domestic relations order pursuant to 26 U.S.C. § 414(p), awarding the former wife a present assignment of that amount so that the former husband may properly treat the income tax consequences of receipt of the subject funds. Cameron v. Cameron, 570 So.2d 1087, 1089 (Fla. 1st DCA 1990). On this issue, we therefore remand for the entry of an appropriate order and all proceedings consistent therewith.
We have reviewed the other issues which appellant raises and find them to be without merit.
Affirmed in part, reversed in part, and remanded.
SMITH and MINER, JJ., concur.